EXHIBIT 99.3 DENISON MINES CORP. Financial Statements for the years ending December 31, 2013 and 2012 Responsibility for Financial Statements The Company’s management is responsible for the integrity and fairness of presentation of these consolidated financial statements.The consolidated financial statements have been prepared by management, in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, for review by the Audit Committee and approval by the Board of Directors. The preparation of financial statements requires the selection of appropriate accounting policies in accordance with International Financial Reporting Standards and the use of estimates and judgements by management to present fairly and consistently the consolidated financial position of the Company.Estimates are necessary when transactions affecting the current period cannot be finalized with certainty until future information becomes available. In making certain material estimates, the Company’s management has relied on the judgement of independent specialists. The Company’s management has developed and maintains a system of internal accounting controls to ensure, on a reasonable and cost-effective basis, that the financial information is timely reported and is accurate and reliable in all material respects and that the Company’s assets are appropriately accounted for and adequately safeguarded. The consolidated financial statements have been audited by PricewaterhouseCoopers LLP, our independent auditor.Its report outlines the scope of its examination and expresses its opinions on the consolidated financial statements and internal control over financial reporting. Original signed by “Ron F. Hochstein” Original signed by “David D. Cates” Ron F. Hochstein David D. Cates President and Chief Executive Officer Vice-President Finance & Tax Chief Financial Officer March 6, 2014 Management’s Report on Internal Control over Financial Reporting The Company’s management is responsible for establishing and maintaining an adequate system of internal control over financial reporting.Management conducted an evaluation of the effectiveness of internal control over financial reporting based on the Internal Control – Integrated Framework, 1992 issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on this evaluation, management concluded that the Company’s internal control over financial reporting was effective as of December 31, 2013.Management’s assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2013 does not include the operations of Rockgate Capital Corp. (“Rockgate”).Rockgate’s assets represented approximately 8% of the book value of the consolidated total assets for the Company at December 31, 2013.Under guidelines established by the SEC, companies are permitted to exclude the operation of controls in recently acquired entities from their assessment of internal control over financial reporting during the first year after an acquisition while the target company is integrated into the Company’s control environment. The effectiveness of the Company’s internal control over financial reporting as at December 31, 2013 has been audited by PricewaterhouseCoopers LLP, our independent auditor, as stated in its report which appears herein. Changes to Internal Control over Financial Reporting There has not been any change in the Company’s internal control over financial reporting that occurred during 2013 that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. i March 6, 2014 Independent Auditor’s Report To the Shareholders of Denison Mines Corp. We have completed integrated audits of Denison Mines Corp. and its subsidiaries’ current year and prior year consolidated financial statements and their internal control over financial reporting as at December 31, 2013. Our opinions, based on our audits are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of Denison Mines Corp. and its subsidiaries, which comprise the consolidated statements of financial position as at December 31, 2013 and 2012 and the consolidated statements of income (loss) and comprehensive income (loss), changes in equity and cash flow for the years then ended, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards (IFRS) and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards also require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Denison Mines Corp. and its subsidiaries as at December 31, 2013 and 2012 and their financial performance and their cash flows for the years then ended in accordance with IFRS as issued by the International Accounting Standards Board. Report on internal control over financial reporting We have also audited Denison Mines Corp. and its subsidiaries’ internal control over financial reporting as at December 31, 2013, based on criteria established in Internal Control - Integrated Framework (1992), issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management’s responsibility for internal control over financial reporting Management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Internal control over Financial Reporting. ii Management’s assessment of the effectiveness of the Company’s internal control over financial reporting as of December 31, 2013 does not include the operations of Rockgate Capital Corp. and its subsidiaries (Rockgate). Rockgate was acquired by way of a takeover bid with Denison acquiring a controlling share of Rockgate in November 2013. As at the end of the reporting year, Denison included Rockgate’s financial results in its consolidated financial statements. Rockgate’s assets represented approximately 8% of the book value of the consolidated total assets for the Company as at December 31, 2013. Auditor’s responsibility Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our audit opinion on the Company’s internal control over financial reporting. Definition of internal control over financial reporting A Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A Company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, Denison Mines Corp. and its subsidiaries maintained, in all material respects, effective internal control over financial reporting as at December 31, 2013, based on criteria established in Internal Control - Integrated Framework (1992) issued by COSO. (Signed) “PricewaterhouseCoopers LLP” Chartered Professional Accountants, Licensed Public Accountants iii DENISON MINES CORP. Consolidated Statements of Financial Position (Expressed in thousands of U.S. dollars except for share amounts) At December 31 At December 31 ASSETS Restated (note 3) Current Cash and cash equivalents (note 6) $ $ Investments (note 9) - Trade and other receivables (note 7) Inventories (note 8) Prepaid expenses and other Non-Current Inventories – ore in stockpiles (note 8) Investments (note 9) Restricted cash and investments (note 10) Property, plant and equipment (note 11) Intangibles (note 12) Total assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Current portion of long-term liabilities: Post-employment benefits (note 13) Reclamation obligations (note 14) Debt obligations (note 15) 55 Other liabilities (note 16) Non-Current Post-employment benefits (note 13) Reclamation obligations (note 14) Debt obligations (note 15) 42 Other liabilities (note 16) Deferred income tax liability (note 17) Total liabilities EQUITY Share capital (note 18) Share purchase warrants (note 19) - Contributed surplus (note 20) Deficit ) ) Accumulated other comprehensive income (loss) (note 21) ) Total equity Non-controlling interest (note 5) - Total liabilities and equity $ $ Issued and outstanding common shares (note 18) Commitments and contingencies (note 26) Subsequent events (note 28) The accompanying notes are an integral part of the consolidated financial statements On behalf of the Board of Directors: (Signed) “Ron F. Hochstein” (Signed) “Catherine J.G. Stefan” Director Director - 1 - DENISON MINES CORP. Consolidated Statements of Income (Loss) and Comprehensive Income (Loss) (Expressed in thousands of U.S. dollars except for share and per share amounts) Year Ended December 31 December 31 Restated (note 3) REVENUES (note 23) $ $ EXPENSES Operating expenses (note 22, 23) ) ) Mineral property exploration (note 23) ) ) General and administrative (note 23) ) ) Impairment of mineral properties (note 11) ) - Other income (expense) (note 22) Income (loss) before finance charges ) ) Finance income (expense) (note 22) ) ) Income (loss) before taxes ) ) Income tax recovery (expense) (note 17): Current 51 Deferred ) Net income (loss) from continuing operations ) ) Net income (loss) from discontinued operations, net of tax (note 5) - ) Net income (loss) for the period $ ) $ ) Items that may be reclassified to income (loss): Comprehensive income (loss) from continuing operations: Unrealized gain (loss) on investments-net of tax 80 Foreign currency translation change ) Comprehensive income (loss) from discontinued operations: Unrealized gain (loss) on investments-net of tax - ) Foreign currency translation change - ) Comprehensive income (loss) for the period $ ) $ ) Net income (loss) per share from continuing operations: Basic and diluted $ ) $ ) Net income (loss) per share from discontinued operations: Basic and diluted $ - $ ) Net income (loss) per share: Basic and diluted $ ) $ ) Weighted-average number of shares outstanding (in thousands): Basic and diluted The accompanying notes are an integral part of the consolidated financial statements - 2 - DENISON MINES CORP. Consolidated Statements of Changes in Equity (Expressed in thousands of U.S. dollars) Year Ended December 31 December 31 Restated (note 3) Share capital Balance–beginning of period Share issues-net of issue costs Flow-through share premium ) ) Shares issued on acquisition of JNR (note 5) - Shares issued on acquisition of Fission (note 5) - Shares issued on acquisition of Rockgate (note 5) - Share options exercised-cash - Share options exercised-non cash 98 - Share purchase warrants exercised-cash - Share purchase warrants exercised–non-cash - Balance–end of period Share purchase warrants Balance–beginning of period - - Warrants issued on acquisition of JNR (note 5) 17 - Warrants assumed on acquisition of Fission (note 5) - Warrants exercised ) - Warrants expired ) - Balance–end of period - Contributed surplus Balance–beginning of period Stock-based compensation expense Share options issued on acquisition of JNR (note 5) - Share options issued on acquisition of Fission (note 5) - Share options exercised-non-cash ) - Warrants expired 17 - Warrants expired–tax effect (2
